Citation Nr: 0311257	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-15 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Determination of proper initial rating for degenerative 
joint disease of the left knee with patellofemoral syndrome, 
currently evaluated as 10 percent disabling.

2.  Determination of proper initial rating for ligamentous 
laxity of the left knee, currently evaluated as 10 percent 
disabling.



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel



INTRODUCTION

The veteran served on active duty from March 1985 to February 
1989.

The case initially came before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri.  At present, following a remand to the New 
York, New York Regional Office for additional development in 
March 2000, the veteran's claims folder was transferred to 
the Columbia, South Carolina Regional Office (RO) in November 
2002.  The case is once again before the Board for appellate 
review. 

The Board notes that, via the March 1998 notice of 
disagreement and October 1998 substantive appeal, the veteran 
originally perfected the issue of determination of proper 
initial rating for degenerative joint disease of the left 
knee with patellofemoral syndrome.  The March 2000 Board 
remand addressed only this issue, and specifically requested 
the New York, New York Regional Office to readjudicate the 
claim considering VAOPGCPREC 23-97 (holding that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257).  
Subsequently, in a February 2003 rating decision, the RO 
recharacterized the veteran's left knee disability to include 
degenerative joint disease of the left knee with 
patellofemoral syndrome (rated as 10 percent disabling under 
Diagnostic Code 5010, effective April 1997, the date of 
claim), and ligamentous laxity of the left knee (rated as 10 
percent disabling under Diagnostic Code 5257, effective April 
1997, the date of claim).  Hence, as both the degenerative 
joint disease of the left knee and ligamentous laxity of the 
left knee stem out of the same perfected issue/disability, 
the issues on appeals are as set forth on the title page of 
this decision. 




FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issues 
addressed in this appeal.

2.  The veteran's service-connected degenerative joint 
disease of the left knee with patellofemoral syndrome is not 
characterized by x-ray evidence showing involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.

3.  The veteran's ligamentous laxity of the left knee more 
nearly approximates a disability characterized by slight, but 
not moderate or severe, recurrent subluxation or lateral 
instability.  The range of motion of the left knee is 
characterized by extension limited to 0-5 degrees, and 
flexion limited to 100-140 degrees.


CONCLUSIONS OF LAW

1.  The initial rating assigned for the veteran's 
degenerative joint disease of the left knee with 
patellofemoral syndrome is appropriate, and the criteria for 
an initial disability rating in excess of 10 percent have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010 (2002).  

2.  The initial rating assigned for the veteran's ligamentous 
laxity of the left knee is appropriate, and the criteria for 
an initial disability rating in excess of 10 percent have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.41-4.42, 4.71a, 
Diagnostic Code 5257 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issues addressed in this 
appeal.  On November 9, 2000, the President signed the 
"Veterans Claims Assistance Act of 2000" (VCAA), 38 
U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 45,630-45,632 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159), which modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The law affects a case such as this because it 
was pending on the date of enactment of the new law.  This 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the Veterans Claims 
Assistance Act of 2000 as well as the recent implementing 
regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
increased initial ratings for his left knee disabilities via 
the September 1997 rating decision, the August 1998 statement 
of the case, the March 2000 Board remand, the February 2003 
rating decision, and the February 2003 supplemental statement 
of the case.  Specifically, the appellant has been informed 
of the need to provide evidence showing that his left knee 
disabilities are more severe than initially rated by the RO.  
Finally, via an October 2002 RO letter, and the February 2003 
supplemental statement of the case, the veteran was provided 
with specific information concerning the VCAA.  Therefore, 
the notification requirement has been satisfied.  See 
Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  In this case, 
all available and identified medical records have been 
obtained.  Pursuant to the March 2000 Board remand, the 
veteran was contacted via correspondence dated April and 
October 2002, was informed that additional development was 
being performed by the RO, and was given the opportunity to 
submit additional evidence or argument in support of his 
case.  At the request of the veteran, the RO obtained VA 
medical records from the Northport and Columbia VA Medical 
Centers, per an October 2002 VA form 21-4142 (Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs.).  Moreover, the veteran has been given the 
opportunity to present additional evidence and/or arguments 
during an appeals hearing, but he has declined the 
opportunity to have such hearing.  And, in October 2002 and 
January 2003, the veteran was given the benefit of additional 
VA examinations evaluating the status of his left knee 
disabilities, and rendering a medical opinion as to the level 
of severity of the left knee.  As such, the Board finds that 
no additional identified evidence, which may aid the 
veteran's claims or might be pertinent to the bases of the 
claims, remains outstanding.  Thus, the duty to assist 
requirement has been satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In this case, in a September 1997 rating decision, the 
veteran was granted service connection for degenerative joint 
disease of the left knee with patellofemoral syndrome, and 
was assigned a 10 percent rating effective April 1997 (the 
date of claim) under Diagnostic Codes 5010 and 5257.  In 
March 1998, the veteran expressed disagreement with the 
initial rating assigned to his left knee disability, and via 
an October 1998 VA form 9 (Appeal to Board of Veterans' 
Appeals) he perfected his appeal with respect to this issue.  
As such, the March 2000 Board remand only addressed the issue 
of increased initial rating for degenerative joint disease of 
the left knee with patellofemoral syndrome, and specifically 
requested that the claim be readjudicated pursuant to 
VAOPGCPREC 23-97 (holding that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257).  Subsequently, in a February 
2003 rating decision, the RO recharacterized the veteran's 
left knee disability to include degenerative joint disease of 
the left knee with patellofemoral syndrome (rated as 10 
percent disabling under Diagnostic Code 5010, effective April 
1997, the date of claim), and ligamentous laxity of the left 
knee (rated as 10 percent disabling under Diagnostic Code 
5257, effective April 1997, the date of claim).  Hence, as 
both the degenerative joint disease of the left knee and 
ligamentous laxity of the left knee stem out of the same 
perfected issue/disability, both issues are currently before 
the Board on appeal. 

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2002).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2002).

Additionally, with respect to the musculoskeletal system, the 
Court has emphasized that when assigning a disability rating, 
it is necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); see generally 
VAOPGCPREC 36-97.  The rating for a disability involving the 
musculoskeletal system should reflect functional limitation 
which is due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. § 
4.40 (2002). The factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2002).  It is 
the intention of the Rating Schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2002).

With respect to the evidence of record, medical records from 
the Northport and Columbia VA Medical Centers dated from 1987 
to 2002 reflect that the veteran has been treated over time 
for various health problems, including left knee pain.  These 
records include a January 1997 radiology report showing 
advanced hypertrophic spurring and degenerative changes of 
the knee.  A February 2001 radiology report shows moderate 
degree of degenerative joint disease of the left knee with 
few small bony densities closely adjacent to the posterior 
aspect of the lateral tibial plateau, either degenerative or 
post-traumatic in nature.  And, an October 2002 radiology 
report reflects mild to moderate degenerative disease of the 
medial joint compartment of the left knee with mild joint 
space narrowing, and very mild degenerative disease of the 
patellofemoral and lateral joint compartments of the left 
knee.

A July 1997 VA examination report notes that January 1997 x-
rays revealed advanced left knee with hypertrophic spurring 
and degenerative changes.  At this time, the veteran's 
diagnosis was degenerative joint disease of the left knee 
with patellofemoral syndrome.

An October 2002 VA examination report shows the veteran's 
range of motion of the left knee was from 5 to 100 degrees, 
and he had 2+ laxity in the lateral collateral ligament with 
some mild to moderate effusion.  He had lateral joint line 
tenderness which was more significant than his medial joint 
line tenderness (also positive for tenderness).  He also had 
moderate patellofemoral crepitation.  In the examiner's 
opinion, the veteran's service contributed to the intra-
articular pathology of his left knee deemed to be mild 
degenerative arthrosis of the knee.  The examiner also was of 
the opinion that the veteran had ligamentous laxity and 
recurrent effusion.  However, the veteran's left knee 
problems were deemed to have pre-existed his service, and to 
contribute significantly to his ongoing difficulties with his 
knee. 

Lastly, a January 2003 VA examination report reflects the 
veteran's range of motion of the left knee was 0 to 140 
degrees with the last 10 degrees of flexion producing 
discomfort.  The veteran had anteriotranslation over the soft 
end point to Lachman's examination, and had positive anterior 
drawer sign but negative posterior drawer sign.  He also had 
pain with medial McMurray's testing, but no audible clicking 
and no pain with lateral McMurray's testing; and very mild 
crepitus throughout range of motion with no effusion, grind 
or apprehension at the time of the examination.  He had 5/5 
strength of flexion and extension of the knee and normal 
sensation distally.  And, October 2002 x-rays were found to 
reflect tricompartmental degenerative joint disease greater 
in the medial joint.  The veteran's assessment was probable 
anterior cruciate ligament (ACL) deficient left knee with 
degenerative joint disease.  Further studies were recommended 
as the ACL deficiency could not be conclusively diagnosed.

Turning now to the applicable criteria for evaluating the 
veteran's ligamentous laxity of the left knee, Diagnostic 
Code 5257 provides the following evaluations for knee 
disabilities involving recurrent subluxation or lateral 
instability: 10 percent for slight; 20 percent for moderate; 
and 30 percent (the maximum allowed) for severe impairment.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).  Since 
Diagnostic Code 5257 is not predicated on loss of range of 
motion, §§ 4.40 and 4.45 with respect to pain do not apply.  
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  When the knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under Diagnostic Code 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  Additionally, the General Counsel in 
VAOPGCPREC 9-98 held that a separate rating for arthritis 
could also be based on x-ray findings and painful motion 
under 38 C.F.R. § 4.59.  See also Degmetich v. Brown, 104 F. 
3d 1328, 1331 (Fed Cir 1997).  Where additional disability is 
shown, a veteran rated under Diagnostic Code 5257 can also be 
compensated under 5003 and vice versa.

In this respect, traumatic arthritis rated under Diagnostic 
Code 5010, established by x-ray findings, will be rated on 
the basis of degenerative arthritis (under Diagnostic Code 
5003) which in turn is rated as limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion rate as below: with x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, a 20 percent evaluation is assigned (the 
maximum allowed).  With x- rays evidence of involvement of 2 
or more major joints or 2 or more minor joint groups a 10 
percent evaluation is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2002).

Under Diagnostic Code 5260, a noncompensable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg flexion to 60 degrees.  A 10 percent disability 
evaluation is awarded where there is limitation of leg 
flexion to 45 degrees.  A 20 percent disability evaluation is 
in order with limitation of leg flexion to 30 degrees. And, a 
30 percent disability evaluation is appropriate with 
limitation of leg flexion to 15 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2002).

Under Diagnostic Code 5261, a noncompensable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg extension to 5 degrees.  A 10 percent disability 
evaluation requires limitation of leg extension to 10 
degrees.  A 20 percent disability evaluation is appropriate 
with limitation of leg extension to 15 degrees.  A 30 percent 
disability evaluation is in order where there is limitation 
of leg extension to 20 degrees.  A 40 percent disability 
evaluation is assigned where there is limitation of leg 
extension to 30 degrees.  And, a 50 percent evaluation is 
assigned where there is limitation of leg extension to 45 
degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2002).

Upon a review of the record, the Board finds that the 
preponderance of the supports the conclusion that the 10 
percent initial rating assigned to the veteran's ligamentous 
laxity of the left knee is appropriate.  Specifically, the 
Board finds that the October 2002 and January 2003 VA 
examination reports discussed above reflect that the 
veteran's ligamentous laxity of the left knee more nearly 
approximates a disability characterized by slight, but not 
moderate or severe, recurrent subluxation or lateral 
instability of the left knee.  The veteran's left knee range 
of motion is characterized by extension limited to 0-5 
degrees, and flexion limited to 100-140 degrees.  
Additionally, the October 2002 VA examination report shows 
the veteran's left knee has only 2+ laxity in the lateral 
collateral ligament with some mild to moderate effusion.  
And, the January 2003 VA examination report reflects he has 
anteriotranslation over the soft end point to Lachman's 
examination and positive anterior drawer sign, but negative 
posterior drawer sign.  He has pain with medial McMurray's 
testing, but no audible clinking and no pain with lateral 
McMurray's testing.  He also has very mild crepitus 
throughout range of motion with no effusion, grind or 
apprehension.  In sum, the evidence of record simply does not 
show that the veteran suffers from moderate or severe 
recurrent subluxation or lateral instability.  As such, the 
Board finds that the veteran's ligamentous laxity of the left 
knee more nearly approximates a disability characterized by 
slight recurrent subluxation or lateral instability of the 
left knee.  Thus, the initial rating assigned for the 
veteran's ligamentous laxity of the left knee is appropriate, 
and the criteria for an initial disability rating in excess 
of 10 percent have not been met.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2002).

In addition, the Board has also considered whether the 
veteran's ligamentous laxity of the left knee should be rated 
under another diagnostic code that could result in a rating 
higher than 10 percent.  See Butts v. Brown, 5 Vet. App. 532 
(1993).  However, as the veteran's left knee range of motion 
is characterized by extension limited to 0-5 degrees, and 
flexion limited to 100-140 degrees, an increased initial 
rating in excess of 10 percent is not warranted under 
Diagnostic Codes 5260 and/or 5261.  As discussed above, for 
the assignment of a disability rating in excess of 10 percent 
under Diagnostic Codes 5260 and/or 5261, the veteran's left 
knee must have leg flexion limited to 30 degrees and/or leg 
extension limited to 15 degrees, respectively.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261; Butts v. Brown, 5 Vet. 
App. 532 (1993).

The Board has also considered whether the veteran's 
ligamentous laxity of the left knee should be assigned a 
rating for arthritis separate from the 10 percent rating 
assigned for the ligamentous laxity, as allowed under 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  In this respect, the 
Board acknowledges that, in the February 2003 rating 
decision, the veteran was granted a separate 10 percent 
rating for arthritis of the left knee (characterized as 
degenerative joint disease of the left knee with 
patellofemoral syndrome) under Diagnostic Code 5010, 
effective April 1997 (the date of claim).  As such, the award 
of yet another separate disability evaluation for arthritis 
of the left knee would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2002).  The Court 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity." Brady v. Brown, 4 Vet. App. 203, 206 (1993).  

As to the issue of determination of proper initial rating for 
degenerative joint disease of the left knee with 
patellofemoral syndrome, the Board finds that the 
preponderance of the supports the conclusion that the 10 
percent initial rating assigned to the veteran's degenerative 
joint disease of the left knee is appropriate.  Specifically, 
the evidence clearly shows that the veteran's disability more 
nearly approximates a disability characterized by x-ray 
evidence showing involvement of two or more major joints or 2 
or more minor joint groups.  However, this disability is not 
characterized by x-ray evidence showing involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  Thus, the initial 
rating assigned for the veteran's degenerative joint disease 
of the left knee with patellofemoral syndrome is appropriate, 
and the criteria for an initial disability rating in excess 
of 10 percent have not been met.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2002).

Lastly, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (2002) have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2002) is warranted.  
In the instant case, however, there has been no showing that 
the veteran's left knee disabilities have caused marked 
interference with employment 

(i.e., beyond that contemplated in the currently assigned 
evaluation) or the need for frequent periods of 
hospitalization, or have otherwise rendered impracticable the 
application of the regular schedular standards.  
Specifically, the Board finds that the medical evidence of 
record simply does not show that the veteran's disabilities, 
per se, are productive of marked interference with 
employment.  In this respect, the law is clear that only 
those with specialized medical knowledge, training, or 
experience are competent to provide evidence on these issues.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991). 

To the extent that the claimant may experience functional 
impairment due to the service-connected left knee 
disabilities, the Board finds that such impairment is 
contemplated in the currently assigned ratings.  And, in this 
case, the evidence does not show, and the veteran does not 
contend, that the left knee disabilities at issue, alone, are 
productive of marked interference with employment.  In 
essence, the Board finds no evidence of an exceptional or 
unusual disability picture in this case which renders 
impracticable the application of the regular schedular 
standards.

With respect to the disabilities at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disabilities under consideration to 
be of such severity as to warrant assignment of higher 
ratings on a schedular basis other than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).




ORDER

The initial rating assigned to the veteran's degenerative 
joint disease of the left knee with patellofemoral syndrome 
is appropriate, and entitlement to a disability evaluation in 
excess of 10 percent is denied.

The initial rating assigned to the veteran's ligamentous 
laxity of the left knee is appropriate, and entitlement to a 
disability evaluation in excess of 10 percent is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

